EXHIBIT (a)(1)(F) GUIDELINES FOR CERTIFICATION OF TAXPAYER IDENTIFICATION NUMBER ON SUBSTITUTE FORM W-9 Guidelines for Determining the Proper Identification Number for the Payee (You) to Give the Payer—Social Security numbers have nine digits separated by two hyphens: i.e.,000-00-0000. Employer identification numbers have nine digits separated by only one hyphen: i.e.,00-0000000. The table below will help determine the number to give the payer. All “Section” references are to the Internal Revenue Code of 1986, as amended. “IRS” is the Internal Revenue Service. For this type of shareholder: Give the NAME and SOCIAL SECURITY NUMBER of: 1. Individual The individual 2. Two or more individuals (joint account) The actual owner of the account or, if combined funds, the first individual on the account(1) 3. Custodian account of a minor (Uniform Gift to Minors Act) The minor(2) 4. a.The usual revocable savings trust (grantor is also trustee) The grantor-trustee(1) b.So-called trust account that is not a legal or valid trust under state law The actual owner(1) 5. Sole proprietorship or disregarded entity owned by an individual The owner(3) 6. Grantor trust filing under Optional Form 1099 Filing Method 1 (see Treasury Regulation section 1.671-4(b)(2)(i)(A)) The grantor(5) For this type of shareholder: Give the NAME andEMPLOYER IDENTIFICATION NUMBER of: 7. Disregarded entity not owned by an individual The owner 8. A valid trust, estate, or pension trust The legal entity(4) 9. Corporate orLLC electing corporate status on Form8832 or Form 2553 The corporation Association, club, religious, charitable, educational, or other tax-exempt organization The organization Partnership or multi-memberLLC The partnership A broker or registered nominee The broker or nominee Account with the Department of Agriculture in the name of a public entity (such as a state or local government, school district, or prison) that receives agricultural program payments The public entity Grantor trust filing under the Form 1041 Filing Method or the Optional Form 1099 Filing Method 2 (see Treasury Regulation section 1.671-4(b)(2)(i)(B)) The trust (1) List first and circle the name of the person whose number you furnish. If only one person on a joint account has a social security number, that person's number must be furnished. (2) Circle the minor’s name and furnish the minor's social security number. (3) You must show your individual name, but you may also enter your business or “doing business as” name on the “Business name/disregarded entity name” line. You may use either your social security number or your employer identification number (if you have one). (4) List first and circle the name of the legal trust, estate, or pension trust. (Do not furnish the taxpayer identification number of the personal representative or trustee unless the legal entity itself is not designated in the account title.) (5) The Grantor also must provide a Substitute Form W-9 to the trustee of the trust. NOTE: If no name is circled when there is more than one name listed, the number will be considered to be that of the first name listed. GUIDELINES FOR CERTIFICATION OF TAXPAYER IDENTIFICATION NUMBER ON SUBSTITUTE FORM W-9 (Page 2) Obtaining a Number If you do not have a taxpayer identification number, apply for one immediately. To apply for a social security number, get FormSS-5, Application for a Social Security Card, from your local Social Security Administration office or get this form online at www.ssa.gov. You may also get this form by calling 1-800-772-1213. If you are a resident alien and you do not have and are not eligible to get a social security number, your taxpayer identification number is your IRS individual taxpayer identification number (“ITIN”). Use Form W-7, Application for IRS Individual Taxpayer Identification Number, to apply for an ITIN. To apply for an employer identification number, use Form SS-4, Application for Employer Identification Number. You can apply for an employer identification number online by accessing the IRS website at www.irs.gov/businesses and clicking on Employer Identification Number under Starting a Business. You can get Forms W-7 and SS-4 from the IRS by visiting IRS.gov or by calling 1-800-TAX-FORM (1-800-829-3676). Payees Exempt From Backup Withholding Payees specifically exempted from backup withholding include: 1.An organization exempt from tax under Section501(a), an individual retirement account (IRA), or a custodial account under Section403(b)(7) if the account satisfies the requirements of Section401(f)(2); 2.The United States or any of its agencies or instrumentalities; 3.A state, the District of Columbia, a possession of the United States, or any of their political subdivisions or instrumentalities; 4.A foreign government or any of its political subdivisions, agencies or instrumentalities; or 5.An international organization or any of its agencies or instrumentalities. Payees that may be exempt from backup withholding include: 6.A corporation; 7.A foreign central bank of issue; 8.A dealer in securities or commodities required to register in the United States, the District of Columbia, or a possession of the United States; 9.A futures commission merchant registered with the Commodity Futures Trading Commission; 10.A real estate investment trust; 11.An entity registered at all times during the tax year under the Investment Company Act of 1940; 12.A common trust fund operated by a bank under Section584(a); 13.A financial institution; 14.A middleman known in the investment community as a nominee or custodian; or 15.A trust exempt from tax under Section664 or described in Section4947. The chart below shows types of payments that may be exempt from backup withholding. The chart applies to the exempt recipients listed above, 1 through 15. If the payment is for: THEN the payment is exempt for: Interest and dividend payments All exempt recipients except for9. Broker transactions Exempt payees 1 through 5 and 7 through 13.Also, C corporations. Exempt payees should complete a Substitute FormW-9 to avoid possible erroneous backup withholding. Furnish your taxpayer identification number, check the “Exempt Payee” box, sign and date the form and return it to the payer. Foreign payees who are not subject to backup withholding should complete an appropriate FormW-8 and return it to the payer. Privacy Act Notice. Section 6109 requires you to provide your correct taxpayer identification number to persons (including federal agencies) who are required to file information returns with the IRS to report interest, dividends, or certain other income paid to you. The person collecting this form uses the information on the form to file information returns with the IRS, reporting the included information. Routine uses of this information include giving it to the Department of Justice for civil and criminal litigation and to cities, states, the District of Columbia, and U.S. possessions for use in administering their laws. The information also may be disclosed to other countries under a treaty, to federal and state agencies to enforce civil and criminal laws, or to federal law enforcement and intelligence agencies to combat terrorism. You must provide your taxpayer identification number whether or not you are required to file a tax return. Under section 3406, payers must generally withhold a percentage of taxable interest, dividend, and certain other payments to a payee who does not give a taxpayer identification number to the payer. Certain penalties may also apply for providing false or fraudulent information. Penalties (1) Failure to Furnish Taxpayer Identification Number.If you fail to furnish your correct taxpayer identification number to a payer, you are subject to a penalty of $50 for each such failure unless your failure is due to reasonable cause and not to willful neglect. (2) Civil Penalty for False Information with Respect to Withholding.If you make a false statement with no reasonable basis that results in no backup withholding, you are subject to a $500 penalty. (3) Criminal Penalty for Falsifying Information.Willfully falsifying certifications or affirmations may subject you to criminal penalties including fines and/or imprisonment. (4) Misuse of Taxpayer Identification Numbers.If the requester discloses or uses taxpayer identification numbers in violation of federal law, the requester may be subject to civil and criminal penalties FOR ADDITIONAL INFORMATION CONTACT YOUR TAX CONSULTANT OR THE INTERNAL REVENUE SERVICE.
